HENRIOD, Justice:
Appeal from a jury verdict awarding plaintiff damages in an auto collision case, where plaintiff, driving to work, ran into the rear end of a vehicle parked partly off and partly on a comparatively wide highway about 7:00 a. m. Reversed, with costs to appellants.
The facts are not complicated. Looking at them in a light of admissions and concessions made and largely testified to by plaintiff herself: The road was paved and. 22 feet wide, was clear, dry, straight and level, and it was daylight. Defendants’ parked truck was 3 to 31/2 feet on the pavement, and the rest of it on the shoulder of the highway. Plaintiff said the sun was just coming up over the horizon almost directly toward her left, producing some glare. Nonetheless, she said she saw the parked *304truck a quarter of a mile away before hitting it. There was nothing in front of her on the highway except the truck. She neither slowed down nor tried to go to the left of it although she had 18 feet to do so and could have done both. Furthermore, she conceded that she saw the truck at all times before the collision. Under such circumstances it is impossible to understand how the jury could have concluded else than that she was chargeable with negligence barring recovery. Having done otherwise, we think, was the product of conjecture and that the trial court should not have given the case to the jury at all, but should have found that plaintiff was negligent as a matter of law. It may or may not have been the result of empathy toward plaintiff as opposed to the insurance company, a defendant here, — an unusual circumstance in collision cases, — where the jury certainly knew the company was on the risk, and could pay. This happens on occasion.
We are sympathetic on account of the plaintiff’s loss in this case, but we would be remiss in concluding other than that which we do in reversing the decision since we are convinced and conclude, that under the application of sound legal principles and the doctrine of stare decisis, compensability cannot be adjudged here. We believe our conclusion is borne out by the authorities,— our own case of Hirschbach v. Dubuque Packing Co., 7 Utah 2d 7, 316 P.2d 319 (1957), and other dispositive authorities reflected in 22 A.L.R.2d 292, 300.
CALLISTER, C. J., concurs.